Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 05/27/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Appropriate correction is required.

Claim Objections
Claims 1, 6, 10, 11, 13, 15, and 16 are objected to because of the following informalities:  	Regarding claim 1, in line 4-5, “the upper switching element” should read as “the upper arm switching element”;in line 11-12, “the power supply side” should read as “a power supply side”in line 13, “the first capacitor side” should read as “a first capacitor side”. 	Regarding claim 6, in line 6-7, “the gate of the first MOS transistor” should read as “a gate of the first MOS transistor”;in line 7, “the drain” should read as “the drain of the first MOS transistor”.	Regarding claim 10, in line 2-3, “transistor the ON/OFF operation” should read as “transistor and ON/OFF operation”.	Regarding claim 11, in line 8, “and the ON/OFF operation” should read as “and ON/OFF operation”.	Regarding claim 13, in line 4, “the same” should read as “a same”.	Regarding claim 15, in line 15, “the ON-state” should read as “an ON-state”.	Regarding claim 16, in line 1, “an upper arm drive circuit” should read as “the upper arm drive circuit”.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 13, 15, and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dou et al. (Chinese Patent Application Publication CN 110061621 A, hereinafter “Dou”). 	Regarding claim 1, Dou discloses (see Fig. 2) an upper arm drive circuit (circuit of Fig. 2) for controlling drive of an upper arm switching element (Q0) of a power conversion device (see buck circuit - power stage circuit of Fig. 2), the upper arm drive circuit comprising: a first capacitor (C1) disposed between a gate of the upper switching element (gate of Q0) and an output terminal of the power conversion device (SW); a reverse current prevention circuit (D1) disposed between a power supply (Vin) of the power conversion device and the first capacitor (D1 is disposed between Vin and C1), the reverse current prevention circuit making a current flow from a first terminal side of the reverse current prevention circuit (anode of D1) connected to the power supply side to a second terminal side of the reverse current prevention circuit (cathode of D1) connected to the first capacitor side and preventing a reverse current from flowing from the second terminal side to the first terminal side (diode D1 prevents current from flowing from C1 to Vin); and a switching element (S2) for capacitor charging that is connected to the first terminal side or to the second terminal side of the reverse current prevention circuit (S2 is connected to anode of D1) so as to be serially connected to the reverse current prevention circuit between the power supply and the first capacitor (S2 is serially connected to D1 between Vin and C1) and that is turned ON in synchronization with a command signal that turns the upper arm switching element ON (see [0034] “When the upper switch Q0 needs to be turned on, the fourth switch S4 is turned off, the second switch S2 is closed,”).

	Regarding claim 2, Dou discloses (see Fig. 2) further comprising a delay circuit (S1) disposed between the first capacitor and the gate of the upper arm switching element (S1 is disposed between C1 and gate of Q0).

	Regarding claim 4, Dou discloses (see Fig. 2) further comprising a discharging circuit (S6) for discharging charge of the first capacitor in synchronization with a command signal that turns the upper arm switching element OFF (when Q0 is to be turned OFF, the control circuit turns on S6 to discharge C1).

	Regarding claim 5, Dou discloses (see Fig. 2) wherein the reverse current prevention circuit is a diode (D1 is a diode) or a plurality of diodes that are serially connected.

	Regarding claim 13, Dou discloses (see Fig. 2) wherein the first capacitor, the reverse current prevention circuit, and the switching element for capacitor charging are formed on the same semiconductor chip on which the upper arm switching element is formed (see [0004], “switching power supply is integrated in a chip” and [0005] “switching power supply control circuit, comprising a first switch and a first capacitor”, and [0010] “Optionally, the switching power supply control circuit is integrated in the chip.”).

	Regarding claim 15, Dou discloses (see Fig. 2) a control method of an upper arm drive circuit (circuit of Fig. 2) for controlling drive of an upper arm switching element (Q0) of a power conversion device (see buck circuit - power stage circuit of Fig. 2), the control method comprising the steps of: (a) turning on a power supply (Vin) of the power conversion device; (b) charging a capacitor (C1) disposed between a gate of the upper arm switching element of the power conversion device (gate of Q0) and an output terminal of the power conversion device (SW) in synchronization with a command signal that turns the upper arm switching element ON (see [0034] “When the upper switch Q0 needs to be turned on, the fourth switch S4 is turned off, the second switch S2 is closed,”); (c) holding an ON-state of the upper arm switching element of the power conversion device during a period in which the upper arm switching element of the power conversion device is in the ON-state (charge on C1 holds the Q0 ON) while preventing discharge from the capacitor to a power supply side of the power conversion device (Vin side) by a reverse current prevention circuit (D1) disposed between the capacitor and the power supply of the power conversion device (D1 is disposed between Vin and C1) (diode D1 prevents current from flowing from C1 to Vin); and (d) discharging charge of the capacitor in synchronization with a command signal for turning the upper arm switching element OFF (when Q0 is to be turned OFF, the control circuit turns on S6 to discharge C1).

	Regarding claim 16, Dou discloses (see Fig. 2) wherein the command signal for turning the upper arm switching element ON is imposed a duty limit (the signal to turn Q0 ON and OFF has a duty cycle, which is required to provide the Buck function of the power stage circuit, i.e. Buck circuit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dou in view of Nosaka et al. (US Patent Application Publication US 2021/0242867 A1, hereinafter “Nosaka”).	Regarding claim 3, Dou does not disclose further comprising a voltage limitation circuit that is disposed between the gate of the upper arm switching element and the output terminal of the power conversion device in parallel with the first capacitor.		However, Nosaka teaches (see Fig. 1) further comprising a voltage limitation circuit (15) that is disposed between the gate of the upper arm switching element (gate of 1) and the output terminal of the power conversion device (bottom terminal of 1) in parallel with the first capacitor (14). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper arm drive circuit of Dou to further comprise a voltage limitation circuit that is disposed between the gate of the upper arm switching element and the output terminal of the power conversion device in parallel with the first capacitor, as taught by Nosaka, because it can help regulate the gate voltage by the breakdown voltage (see [0052] of Nosaka).	Regarding claim 9, Dou does not disclose wherein the delay circuit is a resistive element.	However, Nosaka teaches (see Fig. 1) wherein the delay circuit (13) is a resistive element (13 is a resistor).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper arm drive circuit of Dou wherein the delay circuit is a resistive element, as taught by Nosaka, because it can help implement a cost effective delay circuit.	Regarding claim 10, Dou discloses wherein the delay circuit is a switch (S1 is a switch) the ON/OFF operation of which is controlled by a delay signal (signal controlling S1) issued from outside (signal controlling S1 is an external signal).	Dou does not disclose wherein the switch is a MOS transistor.	However, Nosaka teaches (see Fig. 1) wherein switches are implemented by a MOS transistor (switches 121, 122 are implemented by MOS transistors).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper arm drive circuit of Dou wherein the switch is a MOS transistor, as taught by Nosaka, because it can help implement a cost effective switching device.	Regarding claim 12, Dou does not disclose wherein the voltage limitation circuit is a Zener diode.	However, Nosaka teaches (see Fig. 1) wherein the voltage limitation circuit (15) is a Zener diode (15 is a Zener diode). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper arm drive circuit of Dou wherein the voltage limitation circuit is a Zener diode, as taught by Nosaka, because it can help regulate the gate voltage by the breakdown voltage (see [0052] of Nosaka).	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dou.	Regarding claim 14, Dou discloses (see Fig. 2) wherein the first capacitor, the reverse current prevention circuit, and the switching element for capacitor charging are formed on a semiconductor chip (see [0005] “switching power supply control circuit, comprising a first switch and a first capacitor”, and [0010] “Optionally, the switching power supply control circuit is integrated in the chip.”), and a semiconductor chip on which the upper arm switching element is formed (see [0004], “switching power supply is integrated in a chip”).	Dou does not disclose wherein the semiconductor chip on which the upper arm switching element is formed is different from the semiconductor chip on which the first capacitor, the reverse current prevention circuit, and the switching element for capacitor charging are formed.	However, Dou teaches that forming the upper arm switching element on the same semiconductor chip on which the first capacitor, the reverse current prevention circuit, and the switching element for capacitor charging are formed is optional (see [0010] “Optionally, the switching power supply control circuit is integrated in the chip.”), which implies that the switching power supply control circuit can be optionally formed on a different chip).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper arm drive circuit of Dou wherein the first capacitor, the reverse current prevention circuit, and the switching element for capacitor charging are formed on a semiconductor chip different from a semiconductor chip on which the upper arm switching element is formed, because it can help increase the modularity of the circuit to increase accessibility for repairs or upgrades, and further since it has been held that making devices separable that are integral only involves routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Allowable Subject Matter
Claims 6-8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the reverse current prevention circuit includes a first MOS transistor, and a drain of the first MOS transistor is connected to the first terminal side, a source of the first MOS transistor is connected to the second terminal side, the gate of the first MOS transistor and the drain are connected to each other, and a back-gate of the first MOS transistor is connected to the output terminal of the power conversion device”.
	Claims 7 and 8 are objected due to their dependency on claim 6.
	Regarding Claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the delay circuit includes: a resistive element disposed between the first capacitor and the gate of the upper arm switching element; and a MOS transistor that is disposed between the gate of the upper arm switching element and the output terminal of the power conversion device and the ON/OFF operation of which is controlled by a delay signal issued from outside.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2007/0273427 A1 discloses a gate driving circuit.	US Patent 7,453,308 B2 discloses a voltage limiting circuit for a gate driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838